Citation Nr: 0918838	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected Morton's neuroma, right foot, 
postoperative.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision in 
which the RO, in pertinent part, continued a 10 percent 
evaluation for service-connected Morton's neuroma, right 
foot, postoperative.  The Veteran has perfected an appeal 
with regard to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination report associated with the 
claims file is dated in December 2005, over four years ago.

In view of the fact that over four years have passed since 
the Veteran's December 2005 VA examination, and the fact 
that, in the Veteran's Appellant Brief, dated in April 2009, 
it is alleged that the symptomatology associated with the 
service-connected Morton's neuroma, right foot, postoperative 
presents a greater degree of impairment than the currently 
assigned evaluation reflects, the Board has determined that a 
new VA examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for entitlement to a rating in 
excess of 10 percent for Morton's neuroma, right foot, 
postoperative.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of her claim.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the Board 
notes that the VA has not fully fulfilled its duty.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice requires that VA 
notify the claimant that, to substantiate an increased rating 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the Veteran has been provided some of the notice 
required in (3) above in relation to her claim for an 
increased rating.  However, this notice did not inform the 
Veteran that she should provide either lay or medical 
evidence of the effect that worsening of her disability has 
on employment and daily life or examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation or that should an increase in 
disability be found a disability rating will be determined by 
applying relevant diagnostic codes and could be as high as 
100 percent.  The Veteran was not notified of all applicable 
diagnostic codes, under 4.71a and 4.124a, specifically 5278, 
5279, 5283, and 5284.  In light of the Veteran's contentions 
regarding her symptoms this notice is necessary.  See Estaban 
v. Brown, 6 Vet. App. 259 (1994).  In addition, the RO has 
not given the general notice required by (2) above.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the matter on appeal.  The 
RO's adjudication of the appeal should include consideration 
of all evidence added to the record since the last 
adjudication of the claim.  The RO should also consider of 
whether "staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to the Hart v. Mansfield, 21 Vet. App. 505 (2007), 
decision is warranted.

Finally, the claims file contains treatment records from the 
Oklahoma City VA Medical Center (VAMC); the most recent 
record is dated in March 2007.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the above VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requesting 
records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that she provide names, 
addresses and dates of treatment for all 
health care/medical providers from whom 
she has received treatment for her right 
foot disability, since March 2007.  The 
RO/AMC should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the Oklahoma City VAMC 
since March 2007.  After securing the 
necessary authorizations for release of 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
identified by the Veteran.  All records 
and/or responses received should be 
associated with the claims file.

The RO/AMC should also ensure that (in 
addition to the above), its notice meets 
the requirements of Vazquez-Flores (cited 
above) as regards to increased ratings, 
as appropriate.  

In particular, the letter must notify the 
Veteran that, to substantiate her 
increased rating claim: (1) she must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant, (3) the Veteran must be also be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes (the Veteran  should be 
notified of all applicable diagnostic 
codes, under 4.71a and 4.124a, 
specifically 5278, 5279, 5283, and 5284 
see Estaban v. Brown, 6 Vet. App. 259).  
See generally Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the Veteran for a 
VA orthopedic and neurological 
examination(s) to determine the severity 
of her Morton's neuroma, right foot, 
postoperative disability.  The RO should 
make the claims file available to the 
examiner(s), who should review the entire 
claims file in conjunction with the 
examination.  The examiner should 
indicate this fact in the examination 
report.  The examiner should perform all 
studies deemed appropriate, and set forth 
all findings in detail in the examination 
report.  Based on the examination of the 
Veteran and a review of the claims file, 
the examiner is asked to address the 
following questions:

Neurological examination -if a 
neurological disability of the right foot 
is found, the examiner should render an 
opinion as to the etiology of any such 
disability and whether it is as likely as 
not (50 percent probability or more) 
proximately due to or aggravated by the 
service-connected right foot disability.

The examiner should identify any nerves 
impaired by the right foot disability and 
note whether the impairment is manifested 
by complete paralysis, or mild, moderate, 
or severe incomplete paralysis, neuralgia 
or neuritis.

Orthopedic examination -if it is 
determined that pes cavus, acquired of 
the right foot, or malunion or nonunion 
of the tarsals or metatarsal bones, is 
present, the examiner should render an 
opinion as to whether the disability is 
either a symptom or a progression of the 
right foot disability.

If the pes cavus is determined to be 
associated with the right foot 
disability, the examiner should note 
whether there is (a) marked contraction 
of plantar fascia with dropped forefoot, 
all toes are hammer toes, very painful 
callosities, and marked varus deformity 
(b) all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, 
and marked tenderness under metatarsal 
heads (c) great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, 
definite tenderness under metatarsal 
heads.  

If malunion or nonunion of the tarsals or 
metatarsal bones, is determined to be 
associated with the right foot 
disability, the examiner should note 
whether the impairment is moderate, 
moderately severe, or severe.  

In addition, the examiner should comment 
on whether the Veteran's right foot 
disability more approximates a moderate, 
moderately severely, or severe foot 
injury.  

Finally, the examiner should report the 
ranges of motion of the right foot in 
degrees, and whether there is any 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination, pain, or 
flare-ups.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, readjudicate the Veteran's claim, 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the rating assigned for the Veteran's 
right foot disability should include 
consideration of whether staged ratings, 
pursuant to Hart (cited to above), are 
appropriate.  In adjudicating the claim, 
all applicable diagnostic codes, under 
4.71a and 4.124a, to include specific 
consideration of 5278, 5279, 5283, and 
5284, should be considered.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, send her and her 
representative a Supplemental Statement 
of the Case and give them time to respond 
to it before returning the case to the 
Board for further appellate 
consideration.

	(CONTINUED ON NEXT PAGE)








The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




